                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT

                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10                                        San Francisco Division

                                  11     REGINA M. HUNTER EL,                             Case No. 18-cv-06585-LB
                                  12                   Plaintiff,
Northern District of California
 United States District Court




                                                                                          ORDER GRANTING FINAL
                                  13             v.                                       EXTENSION FOR PLAINTIFF TO
                                                                                          SHOW CAUSE WHY HER
                                  14     THE COMMITTEE OF BAR                             COMPLAINT SHOULD NOT BE
                                         EXAMINERS OF THE STATE BAR OF                    DISMISSED FOR FAILURE TO PAY
                                  15     CALIFORNIA, et al.,                              THE CIVIL-CASE FILING FEE
                                  16                   Defendants.                        Re: ECF No. 10
                                  17

                                  18                                         INTRODUCTION
                                  19      Pro se plaintiff Regina M. Hunter El filed this action against the Committee of Bar Examiners
                                  20   of the State Bar of California, U.S. Secretary of Education Betsy DeVos, and the Office of Federal
                                  21   Student Aid.
                                  22      Ms. Hunter El, a law student at an unaccredited distance-learning law school, Abraham
                                  23   Lincoln University, contends that the Bar Examiners Committee (1) failed to coordinate the
                                  24   testing dates for the First Year Law Student’s Exam with Abraham Lincoln’s academic calendar
                                  25   and (2) denied her request for testing accommodations under Title II of the Americans with
                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-06585-LB
                                   1   Disabilities Act (“ADA”).1 Ms. Hunter El also seeks adjustment of her federal student loans from

                                   2   2016 to the present.2

                                   3         Ms. Hunter El did not pay the civil-case filing fee. In lieu of paying the filing fee, Ms. Hunter

                                   4   El filed an “affidavit of financial statement.”3 She stated in her affidavit, “I do not have or possess

                                   5   any gold or silver coins pursuant to the United States Constitution, Article I, Section X which

                                   6   states ‘No state shall enter into any treaty, alliance, or confederation; grant letters of marque and

                                   7   reprisal; coin money; emit bills of credit; make anything but gold and silver coin a tender in

                                   8   payment of debts.’”4 Aside from this statement, she did not list her income or assets in her

                                   9   affidavit.5

                                  10         The undersigned construed this affidavit as an application for leave to proceed in forma

                                  11   pauperis (“IFP”).6 On November 2, 2018, the undersigned denied Ms. Hunter El’s application for

                                  12   leave to proceed IFP because she did not list her income or assets.7 The undersigned extended Ms.
Northern District of California
 United States District Court




                                  13   Hunter El until November 16, 2018, to file a completed, sworn IFP application form or to pay the

                                  14   civil-case filing fee.8 Ms. Hunter El did neither.9

                                  15         On November 20, 2018, the undersigned issued an order for Ms. Hunter El to show cause why

                                  16   this case should not be dismissed for her failure to pay the civil-case filing fee, to comply with

                                  17   court deadlines, and to prosecute her case.10 The undersigned extended Ms. Hunter El to

                                  18
                                  19
                                       1
                                        Compl. – ECF No. 1 at 1–2. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents.
                                  20   2
                                           Id. at 2.
                                  21
                                       3
                                           Pl. Aff. of Fin. Statement – ECF No. 3.
                                       4
                                           Id. at 2 (emphasis removed).
                                  22   5
                                        See id. Among other things, she did not list her gross or net salary, her income from other sources,
                                  23   her bank-account balances, or her other assets, if any. See id.
                                       6
                                           Order – ECF No. 5.
                                  24   7
                                           Id. at 2 n.3.
                                  25   8
                                        Id. at 2. The undersigned also provided Ms. Hunter El with a copy of the court’s handbook
                                       Representing Yourself in Federal Court: A Handbook for Pro Se Litigants and informed her about the
                                  26   Legal Help Center and provided her a copy of the Legal Help Center’s flyer. Id.
                                       9
                                  27       See Docket.
                                       10
                                            Order to Show Cause – ECF No. 7.
                                  28

                                       ORDER – No. 18-cv-06585-LB                            2
                                   1   December 4, 2018, to show cause (or to file a properly completed, sworn IFP application form

                                   2   listing her income and assets, or to pay the civil-case filing fee).11 The undersigned warned Ms.

                                   3   Hunter El that if she failed to do so, the court could dismiss her case without further notice.12

                                   4         Ms. Hunter El did not respond to the order to show cause, did not file a properly completed,

                                   5   sworn IFP application form, and did not pay the civil-case filing fee.13 Instead, she filed a putative

                                   6   “Second Petition for Extension of Time.”14 Nowhere in this filing does she address her failure to

                                   7   file a properly completed, sworn IFP application form listing her income or assets or to pay the

                                   8   civil-case filing fee.15

                                   9

                                  10                                                 ANALYSIS

                                  11   1. In Forma Pauperis Application

                                  12         1.1        Governing Law
Northern District of California
 United States District Court




                                  13         Federal law requires a party initiating a civil lawsuit in federal court to pay a $350 filing fee,

                                  14   28 U.S.C. § 1914(a), plus a $50 administrative fee, District Court Miscellaneous Fee Schedule

                                  15   (Sept. 1, 2018), available at http://www.uscourts.gov/services-forms/fees/district-court-

                                  16   miscellaneous-fee-schedule (issued pursuant to 28 U.S.C. § 1914(b)), for a total of $400.

                                  17         “Under 28 U.S.C. § 1915, a district court may authorize the commencement of a civil action

                                  18   IFP if it is satisfied that the plaintiff cannot pay the filing fees necessary to pursue the action.” La

                                  19   Douer v. U.C.S.F., No. 15-cv-02214-MEJ, 2015 WL 4323665, at *2 (N.D. Cal. July 15, 2015)

                                  20   (citing 28 U.S.C. § 1915(a)(1)). “The policy for allowing a plaintiff to proceed IFP is to protect

                                  21   litigants from abandoning ‘what may be a meritorious claim in order to spare himself complete

                                  22   destitution.’” Id. (quoting Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 340 (1948)).

                                  23   “However, ‘court permission to proceed in forma pauperis is itself a matter of privilege and not

                                  24

                                  25   11
                                            Id. at 3–4.
                                       12
                                  26        Id. at 4.
                                       13
                                            See Docket.
                                  27   14
                                            Pl. Second Pet. for Extension of Time – ECF No. 10.
                                  28   15
                                            See id.

                                       ORDER – No. 18-cv-06585-LB                           3
                                   1   right; denial of in forma pauperis status does not violate the applicant’s right to due process.’” Id.

                                   2   (internal brackets omitted) (quoting Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984)).

                                   3         “To determine IFP eligibility, an applicant must ‘submit an affidavit that includes a statement

                                   4   of all assets’ showing that the applicant ‘is unable to pay such fees or give security therefor.’” Id.

                                   5   (internal brackets omitted) (quoting 28 U.S.C. § 1915(a)(1)). “To satisfy this requirement, ‘an

                                   6   affidavit of poverty is sufficient which states that one cannot because of his or her poverty pay or

                                   7   give security for costs and still be able to provide himself and dependents with the necessities of

                                   8   life.’” Id. (internal brackets and ellipsis omitted) (quoting Adkins, 335 U.S. at 339). “The Ninth

                                   9   Circuit has held that a plaintiff seeking IFP status must allege poverty ‘with some particularity,

                                  10   definiteness and certainty.’” Id. (some internal quotation marks omitted) (quoting Escobedo v.

                                  11   Applebes, 787 F.3d 1226, 1234 (9th Cir. 2015)). “The Court has discretion to make a factual

                                  12   inquiry into an IFP applicant’s financial status and to deny the application where the applicant is
Northern District of California
 United States District Court




                                  13   unable or unwilling to verify his or her poverty.” Id. (citing United States v. McQuade, 647 F.2d

                                  14   938, 940 (9th Cir. 1981)). Courts have denied IFP status where plaintiffs have provided

                                  15   incomplete information about their financial status or failed to clearly disclose their income and

                                  16   assets. See id. at *2–3 (citing cases).

                                  17         1.2    Application

                                  18         Ms. Hunter El did not pay the required $400 civil-case filing fee. Unless she is excused from

                                  19   paying the fee, if she does not pay the fee, her case will be closed for failure to comply with 28

                                  20   U.S.C. § 1914.

                                  21         To give Ms. Hunter El the benefit of the doubt, the court construed her affidavit of financial

                                  22   statement as an application for leave to proceed IFP under 28 U.S.C. § 1915, which would excuse

                                  23   her failure to pay the civil-case filing fee required by 28 U.S.C. § 1914. Ms. Hunter El’s affidavit

                                  24   of financial statement did not comply with the requirements for an IFP application under 28

                                  25   U.S.C. § 1915, however. Ms. Hunter El states that she “does not have or possess any gold or silver

                                  26   coins pursuant to the United States Constitution, Article I, Section X,”16 but she does not disclose

                                  27

                                  28   16
                                            Pl. Aff. of Fin. Statement – ECF No. 3 at 2.

                                       ORDER – No. 18-cv-06585-LB                          4
                                   1   what other income or assets she may have. This does not satisfy the IFP-application requirements.

                                   2   See Ali v. Andress-Tobiasson, No. 2:12-cv-01571-JCM-CWH, 2013 WL 560508, at *3 (D. Nev.

                                   3   Feb. 11, 2013) (“Plaintiff has simply indicated that he does ‘not have, or possess, any gold or

                                   4   silver coins.’ This information does not satisfy the [28 U.S.C. § 1915(a)(1)] requirement for a

                                   5   ‘statement of all assets.’”). To the extent that Ms. Hunter El is suggesting that nothing besides

                                   6   gold and silver coins can constitute income or assets and thus do not need to be disclosed, her

                                   7   argument is frivolous. See, e.g., Froehlke v. Homecomings Fin. Network, Inc., No. EDCV 13-1868

                                   8   JGB (DTBx), 2013 WL 12120216, at *2 (C.D. Cal. Dec. 4, 2013) (arguments that money not

                                   9   backed by “gold and silver coins” is not lawful money are frivolous) (citing cases).

                                  10         The court gives Ms. Hunter El one final chance to show cause why she should be excused

                                  11   from the requirement that she pay the $400 civil-case filing fee or, if she is applying for leave to

                                  12   proceed IFP, why she should be excused from the IFP-application requirement to disclose her
Northern District of California
 United States District Court




                                  13   income or assets. The court orders Ms. Hunter El to file a sworn declaration by December 17,

                                  14   2018, showing such cause (or file a properly completed, sworn IFP application form, or pay the

                                  15   civil-case filing fee). No further extensions will be granted.

                                  16

                                  17   2. Other Matters

                                  18         The court briefly addresses the other matters Ms. Hunter El raised in her putative “Second

                                  19   Petition for Extension of Time.”

                                  20         Ms. Hunter El contends that the court must demonstrate personal and subject-matter

                                  21   jurisdiction.17 This is incorrect. Ms. Hunter El is the one who filed this lawsuit in this court.

                                  22   Consequently, she is the one who must establish that the court has jurisdiction. McCauley v. Ford

                                  23   Motor Co. (In re Ford Motor Co. / Citibank (S.D.), N.A. Cardholder Rebate Program Litig.), 264

                                  24   F.3d 952, 957 (9th Cir. 2001) (“The party asserting federal jurisdiction bears the burden of

                                  25

                                  26
                                  27
                                       17
                                            Pl. Second Pet. for Extension of Time – ECF No. 10 at 1.
                                  28

                                       ORDER – No. 18-cv-06585-LB                          5
                                   1   proving the case is properly in federal court.”). If the court does not have jurisdiction, it will

                                   2   dismiss Ms. Hunter El’s complaint and close this case.

                                   3         Ms. Hunter El contents that requiring the submission of an application to proceed IFP violates

                                   4   her right for redress of grievances under the First Amendment.18 This is incorrect. “‘Congress is

                                   5   no more compelled to guarantee free access to federal courts than it is to provide unlimited access

                                   6   to them.’” Rodriguez v. Cook, 169 F.3d 1176, 1180 (9th Cir. 1999). Ms. Hunter El does not have a

                                   7   constitutional right to file a case without paying the civil-case filing fee and then decide for herself

                                   8   that the federal statutes that govern filing fees and applying for leave to proceed IFP (which would

                                   9   waive her filing-fee requirement) do not apply to her.

                                  10         Ms. Hunter El contends that she filed a motion for extension of time to perfect her filing and a

                                  11   motion for permission for electronic case filing.19 Neither were received by the court.20 (The court

                                  12   attaches a copy of the current docket sheet for Ms. Hunter El’s reference.) Her motion for
Northern District of California
 United States District Court




                                  13   extension of time presumably is moot now in light of her second petition for extension of time.

                                  14   (Even if it is not, as stated above, the court will not grant Ms. Hunter El any more extensions with

                                  15   respect to showing cause why she has not paid the civil-case filing fee.) She is welcome to refile

                                  16   her motion for permission for electronic case filing if she wants.

                                  17         Ms. Hunter El objects to the court’s referring to her as a pro se litigant because “it may be

                                  18   inferred that the misclassification of Hunter El as a ‘pro se’ or self-represented litigant constitutes

                                  19   an inference in her right to choose her own representation or counsel of her choice.”21 The court

                                  20   referred to Ms. Hunter El as pro se because, presently, she is representing herself. There is no

                                  21   inference that Ms. Hunter El may not retain counsel in the future if she so chooses (consistent with

                                  22   applicable law and the rules of this court).

                                  23

                                  24

                                  25
                                       18
                                  26        Id.
                                       19
                                            Id. at 2.
                                  27   20
                                            See Docket.
                                  28   21
                                            Pl. Second Pet. for Extension of Time – ECF No. 10 at 5.

                                       ORDER – No. 18-cv-06585-LB                          6
                                   1                                           CONCLUSION

                                   2      The court orders Ms. Hunter El to file a sworn declaration by December 17, 2018, showing

                                   3   cause why she should be excused from the requirement that she pay the $400 civil-case filing fee

                                   4   or, if she is applying for leave to proceed IFP, why she should be excused from the IFP-

                                   5   application requirement to disclose her income or assets. No further extensions will be granted. If

                                   6   Ms. Hunter El fails to comply, the court may dismiss her complaint and close this case without

                                   7   further notice.

                                   8

                                   9      IT IS SO ORDERED.

                                  10      Dated: December 7, 2018

                                  11                                                   ______________________________________
                                                                                       LAUREL BEELER
                                  12                                                   United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-06585-LB                       7
